Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
	The primary reason for the allowance of the claims in this case, is the inclusion of determining, for a plurality of other images, a respective difference between a first color histogram of the first image and a plurality of second color histograms of one or more images of the plurality of other images; selecting, by one or more processors, one of the second color histograms most similar to the first color histogram based on the respective differences; identifying, by one or more processors, a second image of the plurality of other images that is associated with the selected second color histogram, the second image included in an item listing, the item listing further including an item description; determining an identifier associated with the identified second image; identifying a template based on the identifier; and transmitting the template to a client device based on identifying the template and in response to receiving the request to sell the item, as now included independent claim 1 and similarly recited in independent claims 8 and 17, which is not found in the prior art of record, in combination with the other elements recited.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS S ULRICH whose telephone number is (571)270-1397. The examiner can normally be reached M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571)272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Nicholas Ulrich/Primary Examiner, Art Unit 2173